The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 9, 2018

                               2018COA117

No. 17CA1211 Marriage of Tibbetts — Family Law — Uniform
Dissolution of Marriage Act — Parenting Time

     A division of the court of appeals considers whether parenting

time issues under the Uniform Dissolution of Marriage Act (UDMA)

are mooted when a child turns eighteen. The division distinguishes

In re Marriage of Hartley, 886 P.2d 665, 669 & n.4 (Colo. 1994),

where the Colorado Supreme Court stated that “[a] court retains

jurisdiction over child custody issues under the UDMA until the

child reaches the age of emancipation,” which the court noted was

“normally 21 years of age.” Because the child has turned eighteen,

the division dismisses the appeal as moot.
COLORADO COURT OF APPEALS                                         2018COA117


Court of Appeals No. 17CA1211
Mesa County District Court No. 11DR278
Honorable Brian J. Flynn, Judge


In re the Marriage of

Sharon D. Tibbetts, n/k/a Sharon D. Williams,

Appellee,

and

Ronald L. Tibbetts,

Appellant.


                              APPEAL DISMISSED

                                 Division III
                           Opinion by JUDGE FOX
                         Webb and Nieto*, JJ., concur

                          Announced August 9, 2018


Kay Snider, Grand Junction, Colorado, for Appellee

Catherine Burkey, Grand Junction, Colorado, for Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2017.
¶1    This post-dissolution of marriage appeal involving parenting

 time for the child of Ronald L. Tibbetts (father) and Sharon D.

 Tibbetts, now known as Sharon D. Williams (mother), raises this

 question: Is an appeal of a parenting time order mooted when the

 child who is the subject of the order turns eighteen while the appeal

 is pending? Answering this question “yes,” we dismiss the appeal.

                            I. Background

¶2    The parties married in 1998 and have one child, who was born

 on November 14, 1999. When the marriage ended in 2011, the

 court adopted their stipulated parenting time plan and incorporated

 it into the decree. The parenting plan was modified in 2014, again

 by the parties’ stipulation, which the district court adopted.

¶3    In 2016, father requested that the parenting plan be

 terminated and that the child, who was then sixteen years old, be

 free to determine her own parenting time schedule. Mother

 responded that lack of a parenting plan would not be in the child’s

 best interests. After a hearing, a district court magistrate denied

 father’s motion to terminate the parenting plan. The magistrate

 found that the existing plan was working despite the child’s

 “avowed dislike of it” and that the then seventeen-year-old child was


                                   1
 “not yet an adult, and not yet ready to go without a parenting plan

 altogether.”

¶4    On father’s petition to the district court for review of the

 magistrate’s order, the court adopted the order. Father then

 appealed to this court, raising the following issues: (1) whether the

 magistrate erred in finding that a court cannot delegate parenting

 time decisions to both parents; (2) whether the magistrate erred by

 applying the endangerment standard in addressing father’s motion

 to terminate the parenting plan; (3) assuming the endangerment

 standard applied, whether evidence showed endangerment; (4)

 whether evidence showed that father had alienated the child from

 mother; and (5) whether the parenting time plan ordered by the

 magistrate is in the child’s best interests.

                II. Mother’s Motion to Dismiss the Appeal

¶5    Father filed his opening brief on November 13, 2017, the day

 before the child turned eighteen. Mother then moved to dismiss the

 appeal, contending that because the child is now an adult, the

 parenting time issues father raises on appeal cannot be resolved as

 to her. Father responded that mother could still move for contempt

 based on the parenting time order and that the issue whether the


                                    2
 magistrate erred in ruling that parenting time decisions could not

 be delegated to both parents was not moot. A motions division

 deferred the motion to dismiss to the division deciding the merits

 and instructed the parties to further address mootness in their

 briefs.

¶6    Based on the motion, the response, and the additional

 arguments in the briefs, we dismiss the appeal as moot.

                          A. Legal Standards

¶7    An appellate court will not render an opinion when the issues

 presented have become moot because of subsequent events. In re

 Marriage of Dauwe, 148 P.3d 282, 284 (Colo. App. 2006); see Colo.

 Mining Ass’n v. Urbina, 2013 COA 155, ¶ 33 (“The power of judicial

 review simply does not extend to moot questions.”); Giuliani v.

 Jefferson Cty. Bd. of Cty. Comm’rs, 2012 COA 190, ¶ 15 (“Where a

 claim is moot on appeal, we decline to address its merits, and

 instead dismiss the claim.”).

¶8    “An issue is moot when a judgment, if rendered, would have

 no practical legal effect on the existing controversy.” Dauwe, 148
P.3d at 284 (issue whether trial court erred by not terminating

 special advocate’s appointment was mooted when advocate


                                   3
  withdrew from case); see In re Marriage of Salby, 126 P.3d 291,

  301 (Colo. App. 2005) (challenge to parenting time order was

  mooted by later modifying order).

     B. A Judgment Concerning a Parenting Time Order Can Have No
            Practical Legal Effect After a Child Turns Eighteen

¶9      Under the Uniform Dissolution of Marriage Act (UDMA), as

  adopted in Colorado, a court entering a decree of dissolution is

  charged with allocating parental responsibilities “with respect to

  any child of the marriage.” § 14-10-106(1)(b), C.R.S. 2017

  (emphasis added); see also § 14-10-124(1.5)(a), C.R.S. 2017

  (providing that the court shall make provisions for parenting time

  that it finds are in a “child’s” best interests). In the modification

  context, the court may modify parenting time rights whenever doing

  so “would serve the best interests of the child.” § 14-10-129(1)(a)(I),

  C.R.S. 2017 (emphasis added). However, “child” is not defined in

  the UDMA. See § 14-10-103, C.R.S. 2017; § 14-10-124(1.3).

¶ 10    Still, as mother points out, the term is defined in the Uniform

  Child-Custody Jurisdiction and Enforcement Act (UCCJEA) as “an

  individual who has not attained eighteen years of age.” § 14-13-

  102(2), C.R.S. 2017. The UCCJEA’s purposes are to provide a



                                      4
  framework for determining whether Colorado or another state has

  jurisdiction to determine initial parental responsibilities for a child

  or to modify existing orders, and to facilitate enforcement of such

  orders across state lines. See Title 14, art. 13, UCCJEA Prefatory

  Note. It does not make sense to define “child” differently for

  purposes of Colorado’s UDMA statutes than the term is defined

  under the UCCJEA.

¶ 11   Additionally, the statute creating the Office of the Child’s

  Representative, referenced in section 14-10-116(2), C.R.S. 2017,

  defines “child” as “a person under eighteen years of age.” § 13-91-

  103(1), C.R.S. 2017. “Child” is similarly defined in other statutes.

  See § 13-22-107(2)(a), C.R.S. 2017 (waiver of negligence claim by a

  parent for a child); § 14-13.5-102(2), C.R.S. 2017 (Uniform Child

  Abduction Prevention Act); § 18-6-403(2)(a), C.R.S. 2017 (sexual

  exploitation of a child); § 18-7-401(2), C.R.S. 2017 (child

  prostitution); § 19-1-103(8)(a), (18), C.R.S. 2017 (children’s code

  provisions defining “adult” as a person eighteen years of age or

  older and “child” as a person under eighteen); § 25-4-901(1.5),

  C.R.S. 2017 (school entry immunization).




                                     5
¶ 12   The age of competence statute, section 13-22-101(1), C.R.S.

  2017, provides as follows:

            [E]very person, otherwise competent, shall be
            deemed to be of full age at the age of eighteen
            years or older for the following specific
            purposes:
                  (a) To enter into any legal contractual
            obligation and be legally bound thereby to the
            full extent as any other adult person . . . ;
                  (b) To manage his estate in the same
            manner as any other adult person. . . . ;
                  (c) To sue and be sued in any action to
            the full extent as any other adult person in any
            courts of this state, without the necessity for a
            guardian ad litem or someone acting in his
            behalf;
                  (d) To make decisions in regard to his
            own body . . . to the full extent allowed to any
            other adult person.

  Thus, once the parties’ child turned eighteen, she attained the right

  to make her own decisions, including whether to visit her parents,

  rendering the issues father raises on appeal moot. See Wells v.

  Barile, 358 P.3d 583, 588 (Alaska 2015) (holding, based on Alaska’s

  similar competency statute, that challenge to custody order would

  be moot if not for child support issues also raised because child had

  turned eighteen pending appeal).

¶ 13   Father’s concern over possible contempt does not survive

  scrutiny. Because the parties’ child is over eighteen and not a party


                                     6
  to their dissolution case, the parenting time order that father

  challenges on appeal cannot be enforced as to her. See § 13-22-

  101(1); see also § 18-3-304(2), C.R.S. 2017 (Any person who

  violates a district court order granting parental responsibilities

  “with respect to a child under the age of eighteen years” commits a

  class 5 felony.). Nor could the order be enforced against the parties

  because neither parent can force an eighteen-year-old to comply

  with the dissolution court’s parenting time provisions. See People v.

  Lockhart, 699 P.2d 1332, 1336 (Colo. 1985) (party may not be held

  in contempt for refusing to do that which he is unable to do); cf. In

  re Marriage of Jensen, 7 Cal. Rptr. 3d 701, 706 (Cal. Ct. App. 2003)

  (“[T]he court may neither order a party to a dissolution action to

  assert control over an adult child, nor hold the party responsible for

  any reluctance or refusal of an adult child to visit . . . with the other

  party.”).

¶ 14   Father correctly points out that a child is not emancipated

  under the UDMA for child support purposes until age nineteen. See

  § 14-10-115(13)(a), C.R.S. 2017. But a child support order acts on

  the parents; it does not require the eighteen-year-old’s consent and

  cooperation as a parenting time order necessarily does. Hence,


                                      7
  continuing child support until a child reaches age nineteen does not

  mean that parenting time orders can also be enforced until then.

  Cf. Weaver v. Giffels, 895 N.W.2d 555, 562 (Mich. Ct. App. 2016)

  (finding eighteen-year-old child was no longer subject to custody

  orders, but was still a “child” for purposes of the child support

  orders).

¶ 15      In arguing that parenting time issues are not moot until the

  child emancipates, father understandably relies on the Colorado

  Supreme Court’s statement in In re Marriage of Hartley, 886 P.2d
665, 669 & n.4 (Colo. 1994), that “[a] court retains jurisdiction over

  child custody issues under the UDMA until the child reaches the

  age of emancipation,” which the court noted was “normally 21 years

  of age.” We conclude that Hartley is materially distinguishable, and

  that this statement does not apply to the circumstances presented

  here.

¶ 16      The issue in Hartley was whether a child could hire his own

  attorney to represent him in his parents’ dissolution case because

  he was unhappy with the guardian ad litem (GAL) appointed to

  represent his interests. Id. at 667-68. The court of appeals held

  that the issue was moot because the trial court ultimately awarded


                                      8
  custody to the child’s father with no visitation for his mother, which

  was the result the child sought. Id. at 668. The supreme court

  disagreed that the case was moot, but also determined that the

  child’s representation by a GAL was adequate and satisfied all

  constitutional requirements. Id. at 668-69.

¶ 17   The court reasoned that the case was not moot because the

  child, who was twelve when the litigation began in district court and

  seventeen when the supreme court’s decision was announced, was

  “still a minor subject to the jurisdiction of the trial court in matters

  of custody, support and parenting time.” Id. at 669. The court then

  said, “[a] court retains jurisdiction over child custody issues under

  the UDMA until the child reaches the age of emancipation,” which

  the court noted was “normally 21 years of age.” Id. at 669 & n.4.

¶ 18   The court relied on cases holding that child support may be

  ordered until a child emancipates. See Hartley, 886 P.2d at 669 &

  n.4; see also In re Marriage of Huff, 834 P.2d 244, 249-51 (Colo.

  1992) (applying previous version of child support statute and

  upholding district court order that parent must pay child’s final

  year college expenses when support order was entered before child

  turned twenty-one); In re Marriage of Plummer, 735 P.2d 165, 166


                                      9
  (Colo. 1987) (presumption of emancipation for child support

  purposes arises at age twenty-one); Koltay v. Koltay, 667 P.2d 1374,

  1376 (Colo. 1983) (same). The supreme court also relied generally

  on the district court’s continuing jurisdiction to enforce its orders in

  a dissolution of marriage case, citing Gonzales v. District Court, 629
P.2d 1074, 1076 (Colo. 1981), which again arose in the child

  support context and did not involve the enforcement of parental

  responsibilities orders. See Hartley, 886 P.2d at 669; Gonzales, 629
P.2d at 1075-76.

¶ 19   And the court cited section 2-4-401, C.R.S. 2017, as

  establishing twenty-one as the age of emancipation. Hartley, 886
P.2d at 669 n.4. This general definitional statute, applying “unless

  the context otherwise requires,” defines a “minor” as “any person

  who has not attained the age of twenty-one years.” § 2-4-401(6). It

  further provides that “[n]o construction of this subsection (6) shall

  supersede the express language of any statute.” Id. Hence, while a

  person over eighteen but not yet twenty-one may be a “minor,” that

  person still possesses all of the rights specified in the age of

  competence statute, including the right to make his or her own

  decisions. See § 13-22-101(1)(d); cf. People in Interest of L.A.C., 97


                                     10
P.3d 363, 366 (Colo. App. 2004) (holding that section 2-4-401’s

  definition of “minor” as a person under twenty-one did not require

  GAL appointment for eighteen-year-old mother in termination of

  parental rights case because definition was inconsistent with

  section 13-22-101(1)(c) provision that person over eighteen can sue

  and be sued).

¶ 20   The child in Hartley was under the age of eighteen throughout

  the entire case. See 886 P.2d at 669. Thus, the court’s statement,

  on which father relies, is dicta concerning a court’s continuing

  jurisdiction over parental responsibilities after a child turns

  eighteen. Neither Hartley nor any of the cases on which it relies for

  this point involve the enforcement of parenting time orders for a

  child who is over eighteen. For these reasons, Hartley does not

  compel a different result here.

¶ 21   In sum, we conclude that the parenting time issues father

  raises on appeal are moot because the parties’ eighteen-year-old

  child is no longer subject to the dissolution court’s jurisdiction to

  allocate parenting time and the court’s existing parenting time order

  that father challenges is no longer enforceable as to her.




                                    11
       C. The Exception to the Mootness Doctrine for Issues Likely to
                 Recur Yet Evade Review Does Not Apply

¶ 22     Father argues that we should address at least one of his

  issues — that the court erred in finding that it could not delegate

  parenting time decisions to both parents — because it is capable of

  repetition yet evades review. We disagree.

¶ 23     An exception to the rule that an appellate court will not decide

  a moot issue is that a court may review such an issue if it is

  capable of repetition, yet evades review. See People in Interest of

  C.G., 2015 COA 106, ¶¶ 37-41 (issue concerning agency’s failure to

  use due diligence to identify, locate, and personally serve unknown

  father in termination of parental rights case was capable of

  repetition and could evade review because future parents also

  served only by publication might never learn of action to be able to

  raise issue); In re Marriage of Slowinski, 199 P.3d 48, 51 (Colo. App.

  2008) (electing to review moot issue involving emergency restriction

  of parenting time because of statute’s very short time period for

  resolving issue).

¶ 24     Father’s argument that this exception applies to the issue of

  whether a court has the discretion to delegate parenting time



                                     12
  decisions to both parents is unpersuasive. The issue obviously

  cannot recur as to these parents because their child is now an

  adult and free to decide whether and when to visit her parents.

¶ 25   And to the extent the issue may arise for other parents, a

  division of this court previously recognized that a general parenting

  time order that leaves the specific parameters of a parent’s time to

  the parents to work out together might comply with the statute in a

  case where the evidence indicates that the parents are willing and

  able to cooperate on parenting time. See In re Marriage of Plummer,

  709 P.2d 1388, 1390-91 (Colo. App. 1985). However, if the parents

  are not able to cooperate, such an order constitutes an abuse of

  discretion. Id.; see also S.F.E. in Interest of T.I.E., 981 P.2d 642,

  645-46 (Colo. App. 1998).

¶ 26   Although the issue has been addressed previously and may

  indeed recur again, father has provided no reason, nor do we

  perceive any, why it would evade review. See Campbell v. Meyer,

  883 P.2d 617, 618-19 (Colo. App. 1994) (refusing to address ballot

  title issue as moot after voters defeated the measure, noting that

  future similarly situated plaintiffs could obtain review of the issue).

  Thus, we decline to address it.


                                     13
                        III. Appellate Attorney Fees

¶ 27   We deny mother’s request for appellate attorney fees.

  Although father’s arguments against mootness were unsuccessful,

  they are not frivolous such that sanctions are appropriate under

  C.A.R. 38(b). See City of Aurora ex rel. Util. Enter. v. Colo. State

  Eng’r, 105 P.3d 595, 621 (Colo. 2005) (reversing attorney fees award

  when party’s argument was “a good faith attempt to extend existing

  law”); Mission Denver Co. v. Pierson, 674 P.2d 363, 365 (Colo. 1984)

  (“Standards for determining whether an appeal is frivolous should

  be directed toward penalizing egregious conduct without deterring a

  lawyer from vigorously asserting his client’s rights.”).

                              IV. Conclusion

¶ 28   The appeal is dismissed.

       JUDGE WEBB and JUDGE NIETO concur.




                                     14